Citation Nr: 0515572	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-22 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, son, and daughter




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
June 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for PTSD.  A notice of disagreement (NOD) was 
received by VA in February 2003.  By rating decision of 
August 2003, it was determined new and material evidence was 
not submitted to reopen the claim for service connection for 
bilateral hearing loss.  A NOD to the issue of new and 
material evidence was received by VA in September 2003.  
Statements of the case (SOCs) for both claims were issued in 
May 2004.  A substantive appeal (VA Form 9) was received by 
VA in June 2004.  A videoconference hearing was held before 
the undersigned in October 2004.  A copy of that transcript 
is of record in the claims file.  

Pursuant to 38 C.F.R. § 20.900(c) this case is advanced on 
the docket for good cause shown.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The Board most recently found that there was no new and 
material evidence to reopen the claim for entitlement to 
service connection for bilateral hearing loss in 
September 1993.  

3.  Evidence received since September 1993 is new, relevant, 
and directly relates to an unestablished fact necessary to 
substantiate the claim of service connection for bilateral 
hearing loss.  

4.  The veteran has bilateral hearing loss attributable to 
noise exposure in service.  

5.  The veteran engaged in combat during World War II.  

6.  There is reasonable doubt as to whether the medical 
evidence reflects a current diagnosis of PTSD related to 
combat.  


CONCLUSIONS OF LAW

1.  The decision of the Board in September 1993 not to reopen 
the claim for service connection for bilateral hearing loss 
is final.  38 U.S.C.A. § 7104 (West 2002).  

2.  The evidence submitted since the Board's September 1993 
decision not to reopen the claim for service connection 
bilateral hearing loss is new and material and the claim for 
this benefit is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. §§  3.156(a), 20.1105 (2004).  

3.  The veteran has bilateral hearing loss that was incurred 
as a result of active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.385 (2003).  

4.  Resolving doubt in the veteran's favor, post-traumatic 
stress disorder may be considered to have been incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

In view of the favorable findings on both claims presently 
before the Board, it is unnecessary to enter any discussion 
regarding whether there has been full compliance by VA with 
respect to its duty to notify and duty to assist the veteran 
in connection with these claims for benefits.  


II.  New and Material Evidence

Under the applicable legal criteria, the September 1993 
decision of the Board finding no new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss is final, and it cannot be modified unless evidence 
presented in support of the claim is both "new and 
material" and warrants a reopening and reviewing of the 
former disposition of the claim.  38 U.S.C.A. 
§§ 5108, 7104(b); Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and 
material evidence must be presented or secured since the time 
that the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The last final decision wherein the issue of new and material 
evidence was addressed was via Board decision in 
September 1993.  Evidence presented at that time was 
cumulative of prior evidence of record which indicated that 
the veteran had bilateral hearing loss but did not attribute 
it to service.  

The September 1993 Board decision is final and cannot be 
modified unless evidence submitted in support of the 
veteran's claim is "new and material" pursuant to 
38 U.S.C.A. § 5108 (West 2002).  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 
(West 2002).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

Thus, the question now before the Board is whether new and 
material evidence has been added to the record subsequent to 
the September 1993 denial, warranting a reopening of the 
veteran's claim.  

The evidence submitted in support of reopening this claim 
includes two VA medical examinations.  Both examinations, one 
performed in February 2001 and the other in June 2003, show 
the veteran has hearing loss as defined for VA purposes.  
38 C.F.R. § 3.385.   Additionally, the February 2001 VA 
examination report includes findings from the examiner that 
it was his opinion that the veteran's hearing loss was as 
likely as not caused by noise exposure he sustained in the 
military.  That examination report, whose credibility is 
presumed, indicates that the veteran does have bilateral 
hearing loss as a result of inservice noise exposure.  This 
evidence is new, and it relates to a previously unestablished 
fact that is necessary to substantiate the claim.  Therefore, 
the aforementioned evidence constitutes new and material 
evidence under 38 C.F.R. § 3.156(a), and the claim is thus 
reopened.  

Turning to the merits of the case, since the claim is 
reopened, all of the evidence is now before the Board for 
review.  It is important to note that the veteran was a 
rifleman in service, he also served as a tank crewman, and in 
both positions, was likely exposed to noise in service and 
during combat.  He has testified that he was not exposed to 
noise after service in his only employments as a farmer and a 
truck driver.  That evidence, the fact that he meets the 
criteria for hearing impairment for VA purposes pursuant to 
38 C.F.R. § 3.385, and the opinion rendered by the VA 
examiner of February 2001, attributing the veteran's severe 
hearing loss to noise exposure during service, presents 
sufficient evidence to find favorably in this regard.  
Therefore, service connection for bilateral hearing loss is 
warranted.  


III.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2002); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  Id.  

The veteran claims, and it is sufficiently shown on his DD 
214, that he was a rifleman in service and was awarded a 
combat infantryman's badge.  The Board must now address the 
question of the diagnosis of PTSD and its relationship to his 
combat.  

In support of the veteran's claim is evidence in his service 
medical records that show that he was seen for nervousness 
while in service.  After service, he was treated in July 1949 
by John Bailey, MD, for neurosis.  He exhibited symptoms of 
nervousness, insomnia, vertigo, dry mouth, vomiting and the 
like.  Dr. Bailey submitted an additional medical statement 
in November 1955, indicating that the veteran continued to be 
treated by him for neurosis.  In February 2001, it was noted 
in a VA general medical examination report that the veteran 
had been treated for chronic generalized anxiety disorder for 
over 30 years and was undergoing therapy via VA on an 
outpatient treatment basis.  In March 2002 and February 2003 
medical statements, another physician, Hunt DeBlanc, MD, 
indicated in pertinent part, that the veteran had been 
diagnosed with PTSD.  In the March 2002 report, it was noted 
that the veteran was diagnosed shortly after service and that 
he also suffered from anxiety disorder.  A February 2003 
statement indicated treatment received from Dr. De Blanc for 
PTSD since 1996 and treatment for the disorder prior to 1996 
by another physician.  He noted symptoms of anxiety, panic 
attacks, palpitations, insomnia, and irregular heart beat, 
associated with a diagnosis of PTSD with an onset shortly 
after separation from service.  

Opposing his claim was evidence of a service discharge 
examination that showed the veteran to be psychiatrically 
normal, and the report of an August 2002 VA examination that 
showed the veteran was not considered to have PTSD.  The 
examiner, however, indicated there was some evidence 
supporting the diagnosis as well as evidence which did not.  
He noted the veteran's combat, sleeping problems, his 
anxiety, and other symptomatology associated with a PTSD 
diagnosis.  Nevertheless, the veteran did not avoid stimuli 
associated with trauma, or express dissociative flashbacks.  
Likewise, on psychometric testing the veteran did not endorse 
fully a diagnosis of PTSD.  

After a total review of the record, there are medical 
findings indicating that the veteran has PTSD and evidence of 
a combat stressor, and other evidence that indicates that the 
veteran endorses some evidence of PTSD, but not others, and 
an examiner's inability to diagnose PTSD.  The Board finds 
that the evidence is about evenly divided on the question of 
an acceptable PTSD diagnosis, and the veteran is given the 
benefit of the doubt on this point.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, since the 
evidence is in equipoise, service connection for PTSD is 
warranted.  


ORDER

New and material evidence to reopen the veteran's claim for 
bilateral hearing loss has been submitted, such that the 
claim is reopened, and service connection for bilateral 
hearing loss is granted.


Service connection for PTSD is granted.  





	                        
____________________________________________
	MICHAEL E. KICOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


